

116 HR 5553 IH: Crude by Rail Volatility Standard Act
U.S. House of Representatives
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5553IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2020Mr. Garamendi (for himself, Ms. Lee of California, Mr. Foster, Mrs. Lowey, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit transportation by rail of crude oil with a Ried vapor pressure of more than 9.5 pounds
			 per square inch, and for other purposes.
	
 1.Short titleThis Act may be cited as the Crude by Rail Volatility Standard Act. 2.National standard for maximum crude oil volatility (a)In generalCrude oil may only be transported by rail if the oil has a Reid vapor pressure of not more than 9.5 pounds per square inch, the maximum volatility set by the New York Mercantile Exchange for crude oil futures contracts.
 (b)ApplicationSubsection (a) shall apply to the transportation of crude oil occurring on and after the date that is 90 days after the date of enactment of this Act.
 (c)Crude oil volatility standardNot later than 1 year after the date of the enactment of this Act, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall issue a final rule based on the advanced notice of proposed rulemaking titled Hazardous Materials: Volatility of Unrefined Petroleum Products and Class 3 Materials and published in the Federal Register on January 18, 2017 (82 Fed. Reg. 5499).
			